Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 9B flow between 922 and 924 should be yes, while the flow from 922 back to 920 should be no. (According to para [0076] of applicant’s specification submitted on 4/8/2019 “At decision step 922, the wireless device determines if its location is beyond the range of the wireless power transmission system. For example, the wireless device can measure the signal strength, e.g., RSSI, of the received wireless power signal to determine a distance to the wireless power transmission system. If the location is beyond the range, at decision step 924.” This means if “beyond range? “in step 922 is yes, the flow should go to step 924 “extended mode enabled”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Para [0076] “….  Lastly, at step 928, the wireless device enters the supplemental mode and generates a power sharing request.” Should be “Lastly, at step 928, the wireless device enters the extended mode and generates a power sharing request.”
Appropriate correction is required.
Claim Objections
Claims 1, 5, 6, 7, 17, 24, 25 objected to because of the following informalities: 
Claim 1, line 13, “the location” should be – the location of the second electronic device—
Claim 5, line 3, “the location” should be – the location of the second electronic device--
Claim 6, line 3, 4, “the location” should be – the location of the second electronic device—
Claim 7, line 2-3, “control phase, or power, settings” should be – control phase settings or power settings—
Claim 17, line 12, “the location” should be – the location of the second electronic device—
Claim 24, line 3, “the location” should be – the location of the second electronic device—
Claim 25, line 1, line 3, “the location” should be – the location of the second electronic device--
Claim 25, line 11, “the location” should be – the location of the second electronic device--
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10, 17-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “[A] wireless power transceiver comprising … a controller configured to determine that a location of a second electronic device is outsides of a power transmission range of the WPTS, and in response to the location being determined to be outsides of the power transmission range, direct …” in claim 1 is not disclosed in the specification as filed on 4/8/2019. (Note: para [0076] describes “Referring next to FIG. 9B, at step 920, the wireless device monitors the relative distance from a wireless power transmission system. At decision step 922, the wireless device determines if its location is beyond the range of the wireless power transmission system. For example, the wireless device can measure the signal strength, e.g., RSSI, of the received wireless power signal to determine a distance to the wireless power transmission system. If the location is beyond the range, at decision step 924, the wireless device determines if extended power mode is enabled. If the extended power mode is enabled, at step 926, the wireless device identifies an available 928, the wireless device enters the supplemental mode ( this should be” extension mode” )and generates a power sharing request.” It is clear based on applicant’s own specification, it is wireless device to determine whether its location is beyond the range of wireless power transmission system and enter the extension mode by itself, not the wireless power transceiver to determine whether the second device (wireless device) to be beyond the range. The applicant never discloses any technique about a first device detect whether the location of a second device (The second device is different than the first device) is outside of a power transmission range of WPTS.   This finding is further evidenced by Fig. 8 of applicant’s specification, which shows that “wireless device 702 performs “range detection, and the wireless power transceiver device 706 does not perform the “range detection.”   Also, as applicant describes in the remark dated 10/6/2021, applicant intends to describe “a wireless power transceiver of an electronic (e.g., client) device determining that a location of another electronic device is outside of a power transmission range of the wireless power transmission system.” And the specification does not provide support for the listed limitation in claim 1.
The limitation “determining that a location of a second electronic device is outside of a power transmission range of the WPTS; and in response to determining that the location is outside of the power transmission range, retransmitting at least a second portion of the wireless power to the second electronic device” in claim 17 and claim 26 are not described in the specification as filed on 4/8/2019 for the same reason that discussed above.
The limitation “ the controller is further configured to operate in a wireless power extension mode in response to the location being determined to be outsides of the power transmission range,” in claim 5 , The limitation “ the controller is further configured to determine that the location is within the power transmission range and in response to the location being  determined to be within the power transmission range, operate in a supplement power mode” in mode in response to determining that the location is outsides of the wireless power transmission range” in claim 24 ,the limitation “determining that the location is within the power transmission range and in response to determining that the location is within the power transmission range, operating the wireless power transceiver in a supplemental power mode” in claim 25 are not described in the specification as filed on 4/8/2019 for the same reason that discussed above.
	 Claims 2-10, 18-25 are rejected for the same reason above because they depend on claim 1 or claim 17.

Response to Argument
	
The double patenting rejections have been withdrawn due to applicant’s amendment.
The 112(b) and 103 rejections have been withdrawn due to applicant’s amendment.
However, 112(a) rejections have been made due to Applicant’s amendment.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perry (US9548632B2) teaches that Transmitter 101 may optionally not emit ultrasonic energy unless a receiver 108 is determined to be within a given range
Leabman (US 9876380) teaches that the plurality of power transmission waves to a secondary transmitter, that is distinct and separate from the transmitter, in response to determining that the receiver is outside the range of the transmitter, wherein the secondary transmitter re-transmits the plurality of power transmission waves that forms the constructive interference pattern proximate to the location of the receiver.
016106A
 Wiley (US8983374B2) teaches about the detect the presence of a wireless power transmitter.
McCurdy(US 9682638 B1) his placement is advantageous for detecting a presence of a child secured into safety seat S. It is not necessarily an optimum location for transmitting a low power wireless signal to optimum range outside of the vehicle because of the metal sidewalls and location close to the chassis.
Uchida (US20150028673A1) teaches detect the device inside or outside the transmission possible range.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836